DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites:


    PNG
    media_image1.png
    101
    498
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    86
    339
    media_image2.png
    Greyscale
, 
or =
    PNG
    media_image3.png
    71
    159
    media_image3.png
    Greyscale
,
or = 
    PNG
    media_image4.png
    77
    252
    media_image4.png
    Greyscale
, 
Wherein n is 60-400 and m is 0.1. 
The claim is indefinite, because “m” cannot have a value of 0.1 for a repeat unit. It is unclear what the structure of the above polymer was intended to be. 
It is additionally noted that the structure currently written in claim 5 is as follows:

    PNG
    media_image1.png
    101
    498
    media_image1.png
    Greyscale

The way the claim is currently written, the structure would be:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

When 

    PNG
    media_image2.png
    86
    339
    media_image2.png
    Greyscale
;

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

When 
R1 = 
    PNG
    media_image3.png
    71
    159
    media_image3.png
    Greyscale
;

And 
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

When R1 = 
    PNG
    media_image4.png
    77
    252
    media_image4.png
    Greyscale
.

However, it appears that this is not what was intended. Based on the WO 2018/137958 to which the instant application claims priority, it appears what was intended is:

    PNG
    media_image8.png
    559
    529
    media_image8.png
    Greyscale
.
This would produce the following structures:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

When 
 
    PNG
    media_image2.png
    86
    339
    media_image2.png
    Greyscale
;

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


When R1 = 
    PNG
    media_image3.png
    71
    159
    media_image3.png
    Greyscale
; 
And  
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

When R1 = 

    PNG
    media_image4.png
    77
    252
    media_image4.png
    Greyscale
. 
While the claim is not indefinite for that reason (but still indefinite for “m = 0.1”), it is noted that an entirely different structure is present in the WO 2018/137958 document than what is currently shown in instant claim 5. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knaus (US 4,308,352).
Knaus teach polysulfone foams having a density of, for example, 2.5 lbs/ft3, which is about 40 kg/m3. This falls within the range of instant claim 1. See column 6, lines 45-46. The foams consist of closed cells, meaning the foams have about 100% closed cells (see column 5, lines 35-36). The foams are produced using a blowing agent and a nucleating agent (see examples).
Regarding the limitation of instant claim 1 which recites “the expanded material being produced by a process comprising…fed as a raw material to the extruder in combination with the virgin sulfone polymer,” this is a product-by-process limitation. Likewise, claim 4 recites “wherein the recycled product consists of particles of the expanded material having a size ranging from 0.1 to 10 mm,” this is also a product-by-process limitation. Claims 6-7 recite properties of a component used in the product-by-process of claim 1. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The foams of Knaus are identical to that of the instant claims in that that they are polysulfone foams having closed cells and a density which meets instant claim 1. Thus, the products of Knaus are identical to that of the instant claims, regardless of the method by which they are produced. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). It will be additionally made of note that the foams of the Inventive Examples of the instant invention, comprising the recycled part, are essentially identical to the Comparative Examples, made from only virgin polysulfone. This provides evidence that the process of the product-by-process is not critical as it does not produce a different product than if only virgin polysulfone is used. See, for example, paragraphs 60 and 66, of the instant specification. The properties of each foam are essentially identical. With regards to instant claims 4 and 6-7, the examples of the instant invention also provides evidence that a size and structure of the recycled product does not affect the final foamed product, as foams having essentially identical properties are formed without using any recycled product. Thus, the claims are anticipated by Knaus. It is also noted that a polysulfone polymer has sulfone and ether groups present and is therefore necessarily a polyethersulfone. 

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behresns et al. DE 4207057(A1). Because DE 4207057 is in German, the machine-translated English equivalent is cited below and is attached. 
Behrens et al. teach an expanded foam which is produced using polyethersulfone (¶26). Foams formed in Behrens et al. have a density of, preferably, 100 to 250 kg/m3 (¶10), with an Example of a polyethersulfone foam having a density of 196 kg/m3 (see Example 5 in the Table). The foams are described as closed-celled. Given this teaching, one of ordinary skill in the art would at once envisage no open cells, for a closed cell content of 100%. See ¶29. The foams are produced using expanding agents (¶17-18) and nucleating agents (¶20). 
Regarding the limitation of instant claim 1 which recites “the expanded material being produced by a process comprising…fed as a raw material to the extruder in combination with the virgin sulfone polymer,” this is a product-by-process limitation. Likewise, claim 4 recites “wherein the recycled product consists of particles of the expanded material having a size ranging from 0.1 to 10 mm,” this is also a product-by-process limitation. Claims 6-7 recite properties of a component used in the product-by-process of claim 1. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The foams of Behrens et al. are identical to that of the instant claims in that that they are polysulfone foams having closed cells and a density which meets instant claim 1. Thus, the products of Behrens et al. are identical to that of the instant claims, regardless of the method by which they are produced. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). It will be additionally made of note that the foams of the Inventive Examples of the instant invention, comprising the recycled part, are essentially identical to the Comparative Examples, made from only virgin polysulfone. This provides evidence that the process of the product-by-process is not critical as it does not produce a different product than if only virgin polysulfone is used. See, for example, paragraphs 60 and 66, of the instant specification. The properties of each foam are essentially identical. With regards to instant claims 4 and 6-7, the examples of the instant invention also provide evidence that a size and structure of the recycled product does not affect the final foamed product, as foams having essentially identical properties are formed without using any recycled product. Thus, the claims are anticipated by Behresns et al. 


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bland et al. (US 5,017,622).
Bland et al. teach foams produced from sulfone polymers (abstract). The foams have a uniform cell structure with closed cells (column 5, lines 39-40). Based on this teaching, one of ordinary skill in the art would at once envisage 100% closed cells.The foams are produced using blowing agents (column 4, lines 22-24) and nucleating agents (column 4, lines 3-7). In Example 1, polyethersulfone is used to produce a foam having a density of 4.6 lb/ft3, which is a density of about 73.7 kg/m3. 
Regarding the limitation of instant claim 1 which recites “the expanded material being produced by a process comprising…fed as a raw material to the extruder in combination with the virgin sulfone polymer,” this is a product-by-process limitation. Likewise, claim 4 recites “wherein the recycled product consists of particles of the expanded material having a size ranging from 0.1 to 10 mm,” this is also a product-by-process limitation. Claims 6-7 recite properties of a component used in the product-by-process of claim 1. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The foams of Bland et al. are identical to that of the instant claims in that that they are polyethersulfone foams having closed cells and a density which meets instant claim 1. Thus, the products of Bland et al. are identical to that of the instant claims, regardless of the method by which they are produced. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). It will be additionally made of note that the foams of the Inventive Examples of the instant invention, comprising the recycled part, are essentially identical to the Comparative Examples, made from only virgin polysulfone. This provides evidence that the process of the product-by-process is not critical as it does not produce a different product than if only virgin polysulfone is used. See, for example, paragraphs 60 and 66, of the instant specification. The properties of each foam are essentially identical. With regards to instant claims 4 and 6-7, the examples of the instant invention also provide evidence that a size and structure of the recycled product does not affect the final foamed product, as foams having essentially identical properties are formed without using any recycled product. Thus, the claims are anticipated by Bland et al.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietzen et al. (US 7,045,082).
Dietzen et al. teach a polyethersulfone foam having a density of from 30 to 100 g/l (which is a density of from 30 to 100 kg/m3; see column 1, lines 64-65). The foams are formed using a blowing agent (column 1, lines 20-39) and further comprising a nucleating agent (column 1, line 42). Dietzen does not specify if the foams would be open or closed cell. Given that the foams must either be open or closed cell, one of ordinary skill in the art would at once envisage closed-cell foam, including a close-cell foam having no open cells. 
Regarding the limitation of instant claim 1 which recites “the expanded material being produced by a process comprising…fed as a raw material to the extruder in combination with the virgin sulfone polymer,” this is a product-by-process limitation. Likewise, claim 4 recites “wherein the recycled product consists of particles of the expanded material having a size ranging from 0.1 to 10 mm,” this is also a product-by-process limitation. Claims 6-7 recite properties of a component used in the product-by-process of claim 1. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The foams of Dietzen et al. are identical to that of the instant claims in that that they are polyethersulfone foams having produced using a blowing agent and a nucleating agent, the foams having density which meets instant claim 1, and where the foams can be closed-cell foams. Thus, the products of Dietzen. are identical to that of the instant claims, regardless of the method by which they are produced. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). It will be additionally made of note that the foams of the Inventive Examples of the instant invention, comprising the recycled part, are essentially identical to the Comparative Examples, made from only virgin polysulfone. This provides evidence that the process of the product-by-process is not critical as it does not produce a different product than if only virgin polysulfone is used. See, for example, paragraphs 60 and 66, of the instant specification. The properties of each foam are essentially identical. With regards to instant claims 4 and 6-7, the examples of the instant invention also provide evidence that a size and structure of the recycled product does not affect the final foamed product, as foams having essentially identical properties are formed without using any recycled product. Thus, the claims are anticipated by Dietzen et al. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766